Title: To James Madison from Rufus King, 28 April 1803
From: King, Rufus
To: Madison, James


No. 93.
Sir,
London Ap. 28. 1803
In a Conference with Lord Hawkesbury on the 6th. instant, I explained to him the object of the extraordinary mission of Mr Monroe pursuant to the tenour of your Letter of the 29. of January; and I have the pleasure to inform you that his Lordship received the Communication in good part, suggested no doubt of our right to pursue separately and alone the objects we aim at, and appeared to be satisfied with the Presidents views on this important subject.
I have likewise the satisfaction to inform you that at the close of my Conference with the Lord Chancellor respecting the Question of Interest upon the American Claims during the Suspension of the Commissioners his Lordship frankly admitted our Construction of the Convention, and I was yesterday informed (tho’ not officially) that the British Commissioners would be immediately instructed to wave their objection, and proceed in the execution of their Duties. The Board will meet on the day after tomorrow when a Communication to this Effect will I expect be made. With perfect Respect & Esteem, I have the honour to be &c
(Signed)   R. K
 

   
   FC (NHi: Rufus King Papers); letterbook copy (ibid., vol. 55).


